DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	Rejections withdrawn in view of the amendment.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 1, 11, 20, 2, 5-8, 10, 12, 14, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0277406 to Maturana in view of U.S. Pub. No. 2012/0005326 to Bradetich.
	Maturana teaches the following: 
1, 11, 20.    A system, method and non-transitory computer-readable medium storing instruction that when executed by a processor perform a method for integrating a plurality of data points of a plurality of building automation devices into a building controller within a building management system comprising: a storage device comprising an application; an accessible memory comprising instructions of the application; and a processor configured to execute the instructions of the application to (Figs. 15-16, paragraphs 91-105; paragraphs 30-32, 54, 62, 66-68, controller of plant facility): 
generate on a display an identification of a system object relating to one of a plurality of building automation devices (e.g., paragraph 44, “control program import 
receive a user input for a template-based automated integration including a filter criterium for filtering the plurality of data points relating to the building automation devices (paragraph 59, 45-47, “allows the user to interact with the list of global tags to 
generating a template comprising the filter criterium for filtering the plurality of data points (Applicant argues Maturana fails to teach a template-based automated integration, where the user specifies a filter criterium and the system generates a template with the filter criterium.  The examiner respectfully disagrees.  The examiner respectfully submits the generated control unit file, wherein the control unit file includes the model description component and control description component that will generate a single model description file and control description file for a given control unit file encompassing all selected data tags across the multiple industrial controllers (paragraph 48), wherein the control unit file is generated based on the users selection of the available data items to be included in the control unit file (generate control file based on the information, paragraph 35, “The configuration management interface system can identify the available data items (e.g., data tags) defined in the control programs and present the data items to a user for selection. The user can interact with the interface system to select a subset of the available data items to be included in a control unit file generated by the interface system. Based on the user's selection and other configuration input provided by the user, the configuration management interface system generates the control unit file, which can serve as a standardized communication interface between the selected data items in the actual or emulated 
automatically identify at least one of the plurality of data points of the plurality of building automation devices based on the template comprising the filter criterium (e.g., paragraph 45-47, “information identifying the data tags selected by the user is provided to the model description component 408 and the control description component 410. Based on information about the data tags selected by the user, controller configuration information extracted from the control programs 512, and information identifying the target platform on which the control unit file 510 will be used, the model description component 408 generates a model description file 506 to be included as part of the control unit file 510. The model description file 506 is a main configuration file for the control unit file 510, and is configured to expose the data tags selected by the user to the external (e.g., third-party) application. For example, when the control unit file 510 is accessed by a third-party or external application, the model description file 506 identifies to the external application the available input and output data tags, as well as the types of the input and output data tags.”);

generate on the display an identification of at least one of the integrated data points associated with the system object (paragraph 39, “data monitoring screens for monitoring data values and statuses associated with each selected data tag while data is being exchanged with the controller via the control unit file”, paragraph 57, “This monitoring display can render the names of the emulated controller's data tags that are being linked by the control unit file 510 to the automation system simulation, together with current values and statuses of each data tag. This allows the user to observe the 
2, 14.    The method of Claim 1, wherein the identifying of the at least one of the plurality of data points comprises identifying a tag or a keyword assigned to the plurality of building automation devices (e.g., paragraph 45-47, “information identifying the data tags selected by the user is provided to the model description component 408 and the control description component 410. Based on information about the data tags selected by the user, controller configuration information extracted from the control programs 512, and information identifying the target platform on which the control unit file 510 will be used, the model description component 408 generates a model description file 506 to be included as part of the control unit file 510. The model description file 506 is a main configuration file for the control unit file 510, and is configured to expose the data tags selected by the user to the external (e.g., third-party) application. For example, when the control unit file 510 is accessed by a third-party or external application, the model description file 506 identifies to the external application the available input and output data tags, as well as the types of the input and output data tags.”).
5.    The method of Claim 1, further comprising: storing the template comprising the filter criterium in a memory of the building management system (paragraphs 68-88).
6.    The method of Claim 1, further comprising: receiving a user input comprising a selection or command to export or transmit the template comprising the filter criterium; and exporting or transmitting the template comprising the filter criterium from the building management system to a further computing device (paragraphs 55, 68-88). 


10, 17.    The method of Claim 1, wherein the plurality of building automation devices comprise a sensor device and/or an actuator device monitored and controlled by the building controller (paragraph 43, 89).


Referring to claims 1, 11, Maturana teaches the following: 
The method of Claim 1, further comprising: generating on the display an identification of a pre-defined integration level; and receiving a user input comprising a selection of an integration level (paragraph 44, “the available data tags may be presented in the form of a collapsible, hierarchical list that categorizes each available data tag under its associated controller, such that selection of a controller from a list causes the data tags available in that controller's program to be displayed for individual tag selection.”; or paragraph 45, “the interface component 404 may also prompt the user for information regarding the target platform on which the control unit file 510 is to be used. The target platform is the hardware and/or software platform that executes the external application that is to communicate with the industrial controllers to read from or write to the selected data items. For example, if the external application is a reporting or visualization application that executes on a server, the user may identify that the operating system installed on the server on which the application will execute. In another example, if the external application is a simulation tool that will exchange data with the industrial controller to facilitate validation of a control program or an industrial system design, the user may specify the simulation environment that will be exchanging information with the industrial controller. In some embodiments, the user may also specify a data synchronization period defining how frequently data between the controller(s) and the external application should be synchronized, as well as other 

Referring to claims 1, 11, Maturana fails to teach the further comprising generating on the display an identification of a pre-defined integration level, wherein the pre-defined integration level is based on user function; and receiving a user input comprising a selection of an integration level.

Referring to claims 1, 11, Bradetich teaches generating on the display an identification of a pre-defined integration level, wherein the pre-defined integration level is based on user function (Figs. 7-9, operator profiles are displayed, e.g., Fred, Bob, or under Username, Fred and information associated with his profile including state, group, account type, etc, paragraph 59-64, profiles which include access levels granted to specific users); and receiving a user input comprising a selection of an integration level (Figs. 7-9, paragraphs 59-64, either updating or disabling of operator profile, or Fig. 8, inputting username and password for a specific profile with a specific access level).
Michals and Bradetich are analogous art because they are from the same field of endeavor or similar problem solving area, automation systems.  
Since Bradetich teaches an interface that enables render locally stored templates based on the access level of a specific operator and may be customized to include or omit specific links and/or options depending on the operator's access level on the remote device (paragraph 20, 47, 67, 73), it would have been obvious to one of ordinary . 

3.	Claims 19, 4, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maturana/Bradetich as applied to claims above, and further in view of U.S. Pub. No. 2019/0235455 to Michals.	
	Maturana teaches the following: 
19.    The system of Claim 18, wherein the processor is further configured to execute the instructions of the application to: integrate the data points based on a selected pre-defined integration level (paragraph 44, “the available data tags may be presented in the form of a collapsible, hierarchical list that categorizes each available data tag under its associated controller, such that selection of a controller from a list causes the data tags available in that controller's program to be displayed for individual tag selection.”; or paragraph 45, “the interface component 404 may also prompt the user for information regarding the target platform on which the control unit file 510 is to be used. The target platform is the hardware and/or software platform that executes the external application that is to communicate with the industrial controllers to read from or write to the selected data items. For example, if the external application is a reporting or visualization application that executes on a server, the user may identify that the 
4, 15.    The method of Claim 1, further comprising: receiving a user input comprising a filter criterium based on tags and filter syntax (e.g., paragraph 44, “control program import component 406 is configured to analyze the imported control programs 512 to identify the controllers and associated data items defined by each of the control programs, and expose this global set of controllers and associated tags 502 to the user. The interface component 404 can present the list of controllers and associated tags to the user for selection. For example, the interface component 404 may generate and display a list of global data tags similar to tag list 602 illustrated in FIG. 6. The list generated by the interface component 404 (and rendered to the user via an appropriate tag selection screen generated by the interface component 404) lists the global set of data tags available in the respective controllers, identifying each data tag's name, data type, description, and associated controller, as well as an indication of whether each tag is defined as an input or an output in the control program. The control program import 
16.    The system of Claim 15, wherein the processor is further configured to execute the instructions of the application to: identify tags assigned to the plurality of building automation devices (e.g., paragraph 44, “control program import component 406 is configured to analyze the imported control programs 512 to identify the controllers and associated data items defined by each of the control programs, and expose this global set of controllers and associated tags 502 to the user. The interface component 404 can present the list of controllers and associated tags to the user for selection. For example, the interface component 404 may generate and display a list of global data tags similar to tag list 602 illustrated in FIG. 6. The list generated by the interface component 404 (and rendered to the user via an appropriate tag selection screen generated by the interface component 404) lists the global set of data tags 

Maturana fails to teach the tags and filter are Haystack.  
Michals teaches tags and filter are Haystack (paragraphs 96, 167-179).  
Michals and Maturana/Bradetich are analogous art because they are from the same field of endeavor or similar problem solving area, automation systems.  
Since Michals teaches tags and filter are Haystack that enables the FX Haystack Utility component (BJciHaystackUtility) may have a number of properties that govern how the component runs, for example, if the user wants to see a trace of what objects and tags are being processed in the application Director Console, the "Trace" property 1402 may be set to true and setting this property to false may turn off messages other than Exceptions from being displayed in the Application Director Console; further .  

4.	Claim 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maturana/Bradetich as applied to claims above, and further in view of U.S. Pub. No. 2013/0086066 to Anderson.  

Maturana fails to teach the object comprises a BACnet object.  
Anderson teaches an object comprises a BACnet object (paragraph 33-34, 45-46).  
Anderson and Maturana/Bradetich are analogous art because they are from the same field of endeavor or similar problem solving area, automation systems.  
Since Anderson teaches an object comprises a BACnet object that enables a communications protocol for building automation and control networks, wherein the BACnet protocol allows for communication in building automation and control systems for HVAC, lighting, security and safety system applications, and in various 
Response to Arguments
5.	Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2115